Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed ActionSummaryThis is the Final Office action based on the16/159546 application which is a continuation of 13/037089 application and 14/614177 and 15/177041 application and the instant case election response filed 05/03/2021.Claims 28-48 & new claims 50-54 are pending and have been fully considered.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
After further consideration post interview 04/21/2021 with other primary examiners, it was determined that the claims, though overall clear, remain open ended enough due to the language used to allow generic processors to read on the processors in the instant claims. Applicant is welcome to try to make the suggested amendments through the AFCP 2.0 program in attempt expedite prosecution.
With respect to applicant’s arguments, which mostly are with respect to the instantly made amendments, the examiner has shown above how these amendments after further consideration are considered to use relative and open language which does not seem to limit the instant claim language as proposed to do so. If applicant can clear these issues, they should be able to overcome the instantly cited prior art. How the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For instant Claim 28, applicant claims, “determining using a processor”, and “altering or maintaining using a processor”. This language is open, and therefore means that a generic processor could perform these steps, and also leaves the claims open to the fact that it could be obvious to automate a method that performs these steps without a processor(mental processes or calculations).
Instead, it is suggested to clarify matters, and to specifically limit the claims to how the instant processor is specially programmed(structurally changed from a generic processor) to:
a a detector, and a processor, the method comprising:
applying a catalyst to a sampling site of a user to facilitate acquisition of the body fluid
sample;
transporting the body fluid sample to the assay pad: imaging the assay pad using the detector;
determining, by a processor processor programmed to determine whether the assay pad has received a sufficient sample volume from the sampling site, whether the assay pad has received a sufficient sample volume from the sampling site, wherein a sufficient sample volume is a volume sufficient to determine an accurate analyte concentration in the body fluid sample: and
altering or maintaining, by the processor which is further programmed to control the application of the catalyst, the application of the catalyst to the sampling site based on the  determining step.

For all other dependent claims, which elaborate on processor capabilities, it is suggested that they be claimed as “processor further programmed to,” and this includes in the least, Claims 40-42, & 51-54.
Also, after further consideration with respect to Claim 28, the term “sufficient,” and “accurate,”  are relative terms and not really defined by the claim. What is sufficient in one instance might not be sufficient in another instance and the same goes for accuracy. Please further clarify what applicant intends a sufficient volume of sample to mean. It is possible  for the “sufficient” claim language, applicant could amend to something similar to “wherein a sufficient sample volume is a volume sufficient to determine an accurate analyte concentration in the body fluid sample based on calibration of the meter/processor)”. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 28-43, 46-47, & 51-54 are rejected under 35 U.S.C. 103(a) as being obvious over EYSTER in US 20030207441 in view of ZWEIG in US 6061128 and in view of MAWHIRT in US 7379167.     With respect to Claims 28-31, 35-37,39-44 & 46-47, EYSTER et al. teach of a method and device for measuring the concentration of an analyte contained in a physiological sample(Abstract) comprising: a test strip comprising at least one chemical reagent/enxyme/catalyst capable of producing a detectable signal in the form of a reaction spot(matrix)(paragraph 0055-0056) formed upon reaction with an analyte (paragraph 0003 & Figure 1), a light source and a detector array(paragraph 0069), a processor(inside the meter, abstract, paragraphs 0087 & 0089), and a memory(paragraph 0090) which is in communication with the process or recording means/circuit) comprising at least one value indicative of the hematocrit contained in the sample(the color change and hematocrit level based on imperfections and calibrated for different strip lots and also calibration based on interfering substances or imperfections which might be in the reaction spot, paragraph 0088, & 0004), and at least one algorithm for calculating the concentration of the analyte/hematocrit level 
	ZWEIG et al., however teach of a glucose testing device with a heater for maintaining reaction temperature (column 8, lines 47-65). It would have been obvious to provide a heater in the device of EYSTER in order to maintain desired reaction temperature as taught by ZWEIG et al. due to the fact that it is known to use a heater in analytical devices for temperature sensitive analytes (blood and glucose) (column 1, lines 50-53, & column 8, lines 66-column 9, line 16).  GOLDBERGER and EYSTER and ZWEIG et al. do not specifically teach of the memory deriving a value based on color change in the reaction spot, though the device in EYSTER would be capable of this.  However, if this is not clear to one of ordinary skill in the art, MAWHIRT et al. is used to remedy this.
	MAWHIRT et al. teach of apparatus and method for quickly measuring the hemoglobin content of a sample of blood using a light reflectance measurement of the hemoglobin sample lysed in a membrane.  The reflection is inversely proportional to hemoglobin concentration.  A blood sample is loaded on to a nylon mesh and dispersed within a nylon membrane, both of which have been treated with a hemolyzing agent and surfactant(at least one chemical reagent), and air-dried.  As soon as the blood sample contacts the reagent on the membrane, the red blood cells are lysed and the hemoglobin molecules are released and dispersed into the membrane by the action of surfactant.  The hemoglobin apparatus emits light at 522 nm to the reflective surface of the membrane.  The intensity of the reflected light is measured by a detector in less than 29 seconds.  The intensity of the reflected light is 
     With respect to Claims 32-34, EYSTER et al. teach of the detector array being a linear array (paragraph 0080). MAWHIRT et al. also teach of deriving a value of reflectance/concentration based on the color change at the reaction spot wherein the volume of sample changes (flattens) and then an algorithm is used to calculate the change in concentration from these values (Column 6, lines 8-Column 7, line 49).  
	With respect to Claims 38, EYSTER (paragraph 0003) and MAWHIRT (abstract) et al. teach of the sample being blood.
	With respect to Claims 51-54, EYSTER et al. teach of a processor(inside the meter, abstract, paragraphs 0087 & 0089), and of program/programming that can execute all the functions and algorithms of the instant method(paragraph 0089).  In addition, EYSTER et al. teach of the device part of a detector array(paragraph 0069) and of imaging and color determination parts(paragraph 0077, 0086, & 0057).  This 

2. Claims 44-45 & 48, 50, are rejected under 35 U.S.C. 103(a) as being obvious over EYSTER in US 20030207441 in view of ZWEIG in US 6061128 and in view of MAWHIRT in US 7379167 in view of FREEMAN in US 2003/0083686.     With respect to Claims 44-45, 48 & 50. EYSTER et al. teach of an arrangement for measuring the concentration of an analyte contained in a physiological sample (Abstract) and also of making a plurality of measurements(paragraph 0049). EYSTER et al., and ZWEIG and MAHWIRT however fail of teach on an integrated lancet (needle) and vaccum. FREEMAN et al. teach of a lancet coupled to a test piece for taking a blood sample to introduce to the test piece (Figures 4 & 12 & Abstract).  FREEMAN et al. also teach of the device containing a plurality of sampling modules including the tissue penetration part (paragraph 0010) and also of using a vacuum catalyst(paragraph 0163). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an integrated lancet with the device of EYSTER et al. in order to supply a blood sample directly to the test strip as taught by FREEMAN et al due to the fact that these devices are commonly known in the art (FREEMAN, paragraph 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303) 297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797